 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11    LESLIE JAMES GAINES, JR.,                         No. 1:15-cv-1533 LJO JLT PC
12                       Plaintiff,                     ORDER DENYING DEFENDANT’S
                                                        MOTION TO MODIFY DISCOVERY
13            v.                                        SCHEDULING ORDER
14    BEASLEY, et al.,                                  (Doc. 53.)
15                       Defendants.
16

17          Defendant Curtiss moves to modify the dispositive motion deadline, which is currently set

18   for January 3, 2019. (Docs. 39, 53.) Defendant’s motion follows the adoption by the district judge

19   of the October 22, 2018, findings and recommendations to dismiss all defendants except Curtiss

20   for failure to exhaust administrative remedies. (Docs. 41, 47, 52.) This action thus proceeds

21   against Curtiss on a single First Amendment retaliation claim. Plaintiff has filed an appeal

22   regarding this determination (Docs. 49, 54), and Curtiss now asks the Court to continue the

23   deadline for filing dispositive motions to thirty days after the Ninth Circuit Court of Appeals has

24   ruled on plaintiff’s appeal.

25          The Court does not find good cause to continue this deadline for what may turn out to be

26   several months. Fed. R. Civ P. 16(b)(4). Contrary to defendant’s characterization of the

27   procedural posture of this case, the claims against all defendants but him have been dismissed;

28   they are not awaiting dismissal pending the Ninth Circuit’s order. The Court further does not find
                                                       1
 1   that proceeding with the schedule as is would cause confusion or unnecessary litigation costs.

 2          Accordingly, the Court DENIES defendant’s motion to modify the dispositive motion

 3   deadline (Doc. 53).

 4
     IT IS SO ORDERED.
 5

 6      Dated:     December 11, 2018                          /s/ Jennifer L. Thurston
                                                      UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
